DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-5 and 7-9 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 06/21/2018 and 11/19/2019 have been taken into account.

Response to Amendment
In the amendment dated 07/12/2022, the following has occurred: Claims 1, 3-5, and 7-9 have been amended; Claim 6 has been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that: “the second Section 102 rejection, citing Parsons, fails to anticipate amended independent claim 1 in a similar fashion as described in the argument above in connection with the cited Asami reference.” – Applicant has argued that Parsons does not maintain a latch posture relative to a wall when being supported slidably on a nut. However, the posture of the latches in Parsons is maintained if adjusted to the two layer walls as shown in Fig. 1 or to a single layer wall and as they are able to be slid on the nut, they are still slidably supported.

Applicant’s arguments with respect to claims 1-5 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the amendment has overcome the 112 rejections and objections set forth in the previous action.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities: 
Claim 1 recites “to move along to a direction becoming near and apart”. This should read “to move toward and away from”.
Claim 5 recites “so as to prevent the latch member from nearing the nut when the nut and the latch member move toward a flange side of the case in the direction along which becoming near and apart to a flange side of the case”. This should read ““so as to prevent the latch member from nearing the nut when the nut and the latch member move toward a flange side of the case”.
Claim 9 recites “the pair of latch members is disposed symmetrically at a both sides of the nut” (emphasis added). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "an engagement slant slope".  – It is unclear if the “engagement slant slope” is the same as the “engagement slant face” introduced earlier in the claim. For purposes of examination, it has been interpreted as the same element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elkins (US 3,285,118).
Regarding Claim 1, Elkins discloses a wall through fixture device comprising a case (Elkins: Fig. 1-2; 1) with a flange (Elkins: Fig. 1-2; 8) of an object, the flange being engaged with an outer face of a wall (Elkins: Fig. 1; W), the case being passed through the wall and a wall inner face engagement means held by the case, the wall inner face engagement means being driven so as to engage with an inner face of the wall, thereby fixing securely the object to the wall with sandwiching the wall by the flange of the case and the wall inner face engagement means characterized in that the wall inner face engagement means comprises: a screw (Elkins: Fig. 1-3; 2) being rotatably supported to the case; a nut (Elkins: Fig. 1-3; 11) being held non-rotatably in the case and being allowed to move along to a direction becoming near and apart with respect to a face of the wall; at least one latch member (Elkins: Fig. 1-3; 13) being formed separately from the nut and held displaceably to the nut in a direction along to a face of the wall and being engaged with an inner face of the wall and; a resilient member (Elkins: Fig. 1-3; 15) for urging the latch member apart from the nut; wherein the latch member is supported slidably by a protrusion (Elkins: Fig. 1-3; 12) formed on the nut while maintaining a posture in a direction along the face of the wall, the screw is screwed into the nut so as to make the nut and the latch member move toward the inner face of the wall, thereby sandwiching the wall between the flange of the case and the latch member.  
Regarding Claim 2, Elkins discloses the wall through fixture device of claim 1, wherein between the latch member (Elkins: Fig. 1-3; 13) and a hole of the wall a drawing back means (Elkins: Annotated Fig. 1; D) is disposed and the drawing back means moves so as to draw back the latch member from an outer face of the case (Elkins: Fig. 1-2; 1) by engaging with the hole of the wall for allowing passage through the hole of the wall against the resilient member when the case passes through the hole of the wall.  
Regarding Claim 3, Elkins discloses the wall through fixture device of any one of claim 2, wherein the drawing back means (Elkins: Annotated Fig. 1; D) consists of an outer peripheral slant face disposed at an outer periphery of the latch member (Elkins: Fig. 1-3; 13) and the outer peripheral slant face makes the latch member move near to the nut against the resilient member by engaging with an edge of the hole of the wall when the case (Elkins: Fig. 1-2; 1) passes through the hole of the wall.  
Regarding Claim 4, Elkins discloses the wall through fixture device of claim 1, wherein the case (Elkins: Fig. 1-2; 1) comprises a guide (Elkins: Fig. 1-3; 9) disposed in the case for engaging into a guide recess of the nut (Elkins: Fig. 3), the guide allows the nut and the latch member (Elkins: Fig. 1-3; 13) to move slidably toward and away from a face of the wall and non- rotatably supports the nut and the latch member to a rotation direction of the nut (Elkins: Fig. 1-3; 11).  
Regarding Claim 8, Elkins discloses the wall through fixture device of claim 1, wherein the resilient member (Elkins: Fig. 1-3; 15) has a form of a U-shape comprising a spring piece extending along to an inner face of the latch member.  
Regarding Claim 9, Elkins discloses the wall through fixture device of claim 1, wherein the wall through fixture device further comprises at least one pair of latch members (Elkins: Fig. 1-3; 13) and the pair of latch members is disposed symmetrically at a both sides of the nut (Elkins: Fig. 1-3; 11).

    PNG
    media_image1.png
    422
    697
    media_image1.png
    Greyscale

I: Elkins; Annotated Fig. 1

Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Passer (US 3,241,450).
Regarding Claim 1, Passer discloses a wall through fixture device comprising a case (Passer: Fig. 1-5; 10) with a flange (Passer: Fig. 1-5; 16) of an object, the flange being engaged with an outer face of a wall (Passer: Fig. 1-5; 14), the case being passed through the wall and a wall inner face engagement means held by the case, the wall inner face engagement means being driven so as to engage with an inner face of the wall, thereby fixing securely the object to the wall with sandwiching the wall by the flange of the case and the wall inner face engagement means characterized in that the wall inner face engagement means comprises: a screw (Passer: Fig. 5; 46) being rotatably supported to the case; a nut (Passer: Fig. 1-5; 24) being held non-rotatably in the case and being allowed to move along to a direction becoming near and apart with respect to a face of the wall; at least one latch member (Passer: Fig. 1-5; 22) being formed separately from the nut and held displaceably to the nut in a direction along to a face of the wall and being engaged with an inner face of the wall and; a resilient member (Passer: Fig. 1-5; 32) for urging the latch member apart from the nut; wherein the latch member is supported slidably by a protrusion (Passer: Fig. 1-5; 28) formed on the nut while maintaining a posture in a direction along the face of the wall, the screw is screwed into the nut so as to make the nut and the latch member move toward the inner face of the wall, thereby sandwiching the wall between the flange of the case and the latch member.  
Regarding Claim 2, Passer discloses the wall through fixture device of claim 1, wherein between the latch member (Passer: Fig. 1-5; 22) and a hole of the wall a drawing back means (Passer: Annotated Fig. 3; D) is disposed and the drawing back means moves so as to draw back the latch member from an outer face of the case (Passer: Fig. 1-5; 10) by engaging with the hole of the wall for allowing passage through the hole of the wall against the resilient member when the case passes through the hole of the wall.  
Regarding Claim 3, Passer discloses the wall through fixture device of any one of claim 2, wherein the drawing back means (Passer: Annotated Fig. 1; D) consists of an outer peripheral slant face disposed at an outer periphery of the latch member (Passer: Fig. 1-5; 22) and the outer peripheral slant face makes the latch member move near to the nut against the resilient member by engaging with an edge of the hole of the wall when the case (Passer: Fig. 1-5; 10) passes through the hole of the wall.  
Regarding Claim 5, Passer discloses the wall through fixture device of claim 1, wherein the case (Passer: Fig. 1-5; 10) comprises a backup tapered face (Passer: Fig. 1-5; 36) disposed in the case and the backup tapered face backups the latch member such that the latch member engages with the backup tapered face so as to prevent the latch member from nearing the nut when the nut and the latch member move toward a flange side of the case (Passer: Fig. 1-5; 10) in the direction along which becoming near and apart to a flange side of the case.  
Regarding Claim 7, Passer discloses the wall through fixture device of claim 1, wherein the latch members (Passer: Fig. 1-5; 22) comprises an engagement slant face (Passer: Fig. 1-5; 40) for locking to an inner edge of the hole of the wall, and an engagement slant slope allows the latch members to move toward the inner edge of the hole of the wall together with the nut with respect to screwing of the screw so as to fix the object to the wall together with a flange of the case (Passer: Fig. 1-5; 10).
Regarding Claim 8, Passer discloses the wall through fixture device of claim 1, wherein the resilient member (Passer: Fig. 1-5; 32) has a form of a U-shape comprising a spring piece extending along to an inner face of the latch member.  
Regarding Claim 9, Passer discloses the wall through fixture device of claim 1, wherein the wall through fixture device further comprises at least one pair of latch members (Passer: Fig. 1-5; 22) and the pair of latch members is disposed symmetrically at a both sides of the nut (Passer: Fig. 1-5; 24).

    PNG
    media_image2.png
    553
    566
    media_image2.png
    Greyscale

II: Passer; Annotated Fig. 3

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parsons (US 2,024,871).
Regarding Claim 1, Parsons discloses a wall through fixture device comprising a case (Parsons: Fig. 1-4; 3, 4) with a flange of an object, the flange (Parsons: Fig. 1-4; 4) being engaged with an outer face of a wall (Parsons: Fig. 1-4; 3, 4), the case being passed through the wall and a wall inner face engagement means held by the case, the wall inner face engagement means being driven so as to engage with an inner face of the wall, thereby fixing securely the object to the wall with sandwiching the wall by the flange of the case and the wall inner face engagement means (Parsons: Fig. 1) characterized in that the wall inner face engagement means comprises: a screw (Parsons: Fig. 1-4; 7) being rotatably supported to the case; a nut (Parsons: Fig. 1-4; 9) being held non-rotatably in the case and being allowed to move along to a direction becoming near and apart with respect to a face of the wall; at least one latch member (Parsons: Fig. 1-4; 11) being formed separately from the nut and held displaceably to the nut in a direction along to a face of the wall and being engaged with an inner face of the wall and; a resilient member (Parsons: Fig. 1-4; 14) for urging the latch member apart from the nut; wherein the latch member is supported slidably by a protrusion formed on the nut while maintaining a posture in a direction along the face of the wall, the screw is screwed into the nut so as to make the nut and the latch member move toward the inner face of the wall, thereby sandwiching the wall between the flange of the case and the latch member.  
Regarding Claim 8, Parsons discloses the wall through fixture device of claim 1, wherein the resilient member (Parsons: Fig. 1-4; 14) has a form of a U-shape comprising a spring piece extending along to an inner face of the latch member (Parsons: Fig. 1-4; 11).  

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631